DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of July 15, 2022 have been fully and carefully considered.  Applicant has made changes to the claims removing the “preferably”, “and/or” “configured to/for” as set forth in the Non-Final Rejection of June 3, 2022.  The claims as amended  are now  35 USC 112(b) compliant.  Applicant has also corrected the abstract as requested by the Examiner.   However, Applicant has used “The present invention” which is phraseology which is considered to be legal phraseology.  The Examiner will amend the abstract for compliance by Examiner’s Amendment.   Reasons for allowable subject matter was delineated in the Non-Final Office Action of June 15, 2022 and will not be repeated.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract dated July 15, 2022:

Delete the abstract and insert the following new abstract --

A method and a system for recovering nitrogen, and optionally phosphorus and/or potassium, from a liquid waste stream, such as a stream of urine or manure, or human urine is described. The method comprises passing the waste stream through a multi-compartment electrodialysis bipolar membrane (EDBM) system.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                           Primary Examiner, Art Unit 1771